Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach treating inflammatory bowel disease(IBD) by administering an enema comprising 1.5 to 2.5 mg of budesonide twice daily for 12 weeks. 
Hanauer et al. teach treating IBD by administering an enema comprising 0.5, 2.0 or 8.0 mg of budesonide for 6 weeks. Hanauer et al. do not teach the administration of 8 mg budesonide for 12 weeks. A 12 week treatment is instantly claimed(see instant claims 8 and 9). Hanauer et al. actually teach against the administration of 8 mg for even 6 weeks. Hanauer et al. recite, “In conclusion, budesonide enemas at 2.0 and 8.0 mg/100 mL were both clinically and statistically significantly superior to placebo in the treatment of active distal ulcerative colitis/proctitis. Budesonide enema had little effect on the hypothalamic-pituitary-adrenal axis and was safe and well tolerated. On the basis of this information, it seems that 2.0 mg/100 mL budesonide is the optimal dose for efficacy in association with little effect on the hypothalamic-pituitary-adrenal axis” (See final paragraph in Hanauer et al. publication). 
Greenberg et al., Oral budesonidc for active Crohn's disease, N Engl J Med 1994;33 l :836-4 l.  This reference teaches oral administration of budesonide, not anal(enema) budesonide administration as instantly claimed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616